Fourth Court of Appeals
                                   San Antonio, Texas
                                         August 27, 2019

                                      No. 04-19-00567-CV

   IN RE: ORDER FOR FORECLOSURE, CONCERNING 6304 RIDGEHURST, SAN
                       ANTONIO, TEXAS 78250-5006


                  From the 285th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2019-CI-07478
                         Honorable Antonia Arteaga, Judge Presiding


                                         ORDER
        On August 22, 2019, appellant filed a notice of appeal stating its intent to appeal an order
awarding the appellees attorney’s fees; however, the notice of appeal stated no final order was
signed. On August 26, 2019, a deputy clerk of this court contacted the trial court regarding the
status of the order and was informed no order will be entered.

       “[T]he general rule, with a few mostly statutory exceptions, is that an appeal may be
taken only from a final judgment.” Lehmann v. Har-Con Corp., 39 S.W.3d 191, 195 (Tex.
2001). Because no final judgment or appealable order appears to have been entered in the
underlying cause with regard to the payment of attorney’s fees, appellant is ORDERED to show
cause in writing no later than two weeks from the date of this order why this appeal should not
be dismissed for lack of jurisdiction.


                                                     _________________________________
                                                     Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of August, 2019.



                                                     ___________________________________
                                                     Keith E. Hottle,
                                                     Clerk of Court